Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Pursuant to a preliminary amendment, claims 1, 3, 11-16, 19, 20, 22-24, 26, 31, 32 and 35-39 are currently pending in the instant application.

Response to Election/Restriction
Applicant's election without traverse of Group I, claims 1, 3, 11-16, 19, 20, 22-24, 26, 31, 32 and 35-39, directed to a method for the rapid screening and identification of antigenic components of a tissue and/or organ and/or infectious agent; and the election of Species without traverse as follows: 
Species (A): wherein the species of origin of antigenic components is an organ (claim 1); 
Species (B): wherein the specific wherein stationary or solid phase binds to the Fc portion of the immunoglobulins (claim 13);
Species (C): wherein the immunoglobulins are an immunoglobulin subclass is selected from IgG, IgM, IgE, IgA, IgD and mixtures thereof (claim 19);
Species (D): wherein antigenic components comprise proteins, carbohydrates and/or lipids (claim 22); 
Species (E): wherein the eluting step comprises exposing the bound antigenic components to increasing acetonitrile concentration (claim 32); and
Species (F): wherein the method can be completed in 8 or fewer hours (claim 38), in the reply filed on November 10, 2021 is acknowledged.  

Claims 14-16, 23, 24, 26, 31, 36 and 37 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected species, there being no allowable generic or linking claim. 
The restriction requirement is still deemed proper and is therefore made FINAL.



Information Disclosure Statement
The information disclosure statements (IDSs) submitted on October 29, 2018 and October 28, 2019 have been considered. Initialed copies of the IDSs accompany this Office Action.

Priority
The present application filed September 27, 2019 is a 35 U.S.C. 371 national stage filing of International Application No. PCT/US2018/25251, filed March 29, 2018; which claims the benefit of US Provisional Patent Application 62/479,315, filed March 31, 2017.

Claim Objection/Rejections
	Claim Interpretation: the term “antigenic components” are interpreted to refer to any molecule, compound and/or substance including proteins, peptides, polysaccharides, chemicals, lipids, portions of bacteria, portions of viruses, toxins, etc. that causes the body to make an immune response against that molecule, compound and/or substance.

Markush Objections
Claims 1, 3 and 22 are objected to because of the following informalities: Claim 1, for example, recites the term “antigenic components of a tissue and/or an organ and/or infectious agent” in lines 2 and 4, such that claims 1, 3 and 22 improperly state the intended Markush groups, where the proper format requires use “consisting of” and of use of the conjunction “and” before the final member of the groups. The Examiner suggests amending the claim to recite, for example, “antigenic components in a biological sample, wherein the biological sample is selected from the group consisting of a tissue, an organ, an infectious agent and combinations thereof”. Appropriate correction is required.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 3, 32, 38 and 39 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 3 is indefinite for the recitation of the term “wherein the tissue and/or organ comprises serum, transplant tissue and/or organ” in lines 1-2 because there is insufficient antecedent basis in the claim for the term “wherein the tissue and/or organ comprises serum, transplant tissue and/or organ” because claim 1, line 2 recites the term “tissue and/or organ and/or infectious agent”. Moreover, the claim is unclear because it is not clear whether the term “serum, transplant tissue and/or organ” refers to serum, and transplant tissue and/or transplant organ, or whether the term refers to serum, transplant tissue, and/or an organ and, thus, the metes and bounds of the claim cannot be determined.
Claim 32 is indefinite for the recitation of the term “increasing” in line 2 because the term “increasing” is relative terms that renders the claim indefinite. The term “increasing” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite concentration of acetonitrile (e.g., 0 M, 1 picomolar, 0.001M, 0.1M, 2M, 10M, etc.) necessary to eluted and/or expose the antigenic components, such that one of ordinary skill in the art would not be reasonably appraised of the scope of the invention and, thus, the metes and bounds of the claim cannot be determined.
Claim 38 is indefinite for the recitation of the term “completed in 8 or fewer hours” in line 2 because it is unclear if the method can be completed in less than five minutes, less than one minute, or instantaneously (e.g., 0 hours) because Example I of the instant published Specification describes the method including: tissue harvest from cattle, shipment on dry ice, defrosting, tissue dissection, storage at -80C, serum production using white rabbits, serum storage at -80C, two-step protein extraction on minced native bovine pericardium (BP), storage at -80C, measurement of protein concentration followed by 
Claim 39 is indefinite for the recitation of the term “decreasing” in line 1 because the term “increasing” is relative terms that renders the claim indefinite. The term “decreasing” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite level of the pH of the stationary or solid phase such that the antigenic components can be eluted and/or exposed (e.g., decreasing from pH 14 to pH 13.5) such that one of ordinary skill in the art would not be reasonably appraised of the scope of the invention and, thus, the metes and bounds of the claim cannot be determined.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

s 1, 3, 11-13, 19, 20, 22, 32, 35, 38 and 39 are rejected under 35 U.S.C. 102(a1) as being anticipated by Pedersen et al. (US Patent Application Publication No. 20070178541, published August 2, 2007).
Regarding claims 1, Pedersen et al. teach a method for isolating and/or identifying an immunogenic protein (interpreted as an antigenic component) from a protein complex comprising an immunoglobulin or a mixture thereof or an immunoglobulin-containing fraction (interpreted as an antigenic component; immunoglobulins; and identifying antigenic components, claim 1) (Abstract). Pedersen et al. teach the method comprising: (a) obtaining a protein complex comprising an immunoglobulin or mixtures thereof or an immunoglobulin-containing fraction from a subject that has raised an immune response against an immunogenic protein or fragment thereof or a cell, tissue or organ thereof by a method comprising: contacting a sample from the subject with one or more compounds capable of binding an immunoglobulin for a time and under conditions sufficient for binding to occur, and isolating the one or more compounds (interpreted as obtaining a biological sample from a subject exposed to antigenic components of a tissue or organ); (b) linking immunoglobulin in the protein complex or immunoglobulin-containing fraction to the one or more compounds (interpreted as attaching immunoglobulins); (c) separating an immunogenic protein or fragment thereof from the linked immunoglobulin (interpreted as encompassing extracting the components in the tissue or organ); (d) contacting a sample comprising the immunogenic protein or fragment thereof with the linked inununoglobulin (interpreted as exposing the extracted components to the immobilized immunoglobulins); (e) separating the immunogenic protein or fragment thereof from the linked immunoglobulin; (f) optionally, repeating (d) and (e) one or more times; and (g) identifying a protein or fragment thereof separated from the immunoglobulin, thereby identifying an immunogenic protein or fragment thereof (interpreted as steps 1(a), 1(b), 1(c), 1(d), and 1(g) of instant claim 1; and proteins or fragments thereof as antigenic components of organs and tissues, claims 1 and 22) (paragraphs [0122]-[0130]). Pedersen et al. teach using one or more immunoglobulin binding compounds previously immobilized on a solid support, matrix or resin facilitates isolation of a protein complex comprising an immunoglobulin or mixtures thereof, or an immunoglobulin-containing fraction and a protein or fragment thereof bound thereto, wherein such immobilized immunoglobulin binding compounds facilitates washing of the isolated immobilized compound to remove any non-specifically bound or unbound protein (interpreted as washing the solid phase; and eluting non-specifically bound antigenic components from the immobilized immunoglobulins, claim 1e and 1f) (paragraph [0303]). Pedersen et al. teach that membrane proteins were extracted using the ProteoPrep membrane extraction kit (interpreted as extracting components from tissue or organ, claim 1c) (paragraph [0463]). Pedersen et al. teach that an aliquot of P. aeruginosa was excised from the array of Example 4, washed with water, and DTT, proteins were extracted by successive incubations with SDS; the extracted proteins applied to a nitrocellulose membrane to localize antigenic targets; and crude plasma aliquots were dispensed onto the immobilized pathogenic protein (interpreted as extracting from an infectious agent; and washing, claim 1) (paragraph [0471], lines 1-20). Pedersen et al. teach that methods for identifying a protein isolated using the method including matrix-assisted laser desorption/ionization time-of-flight mass spectrometry (MALDI-TOF); and liquid chromatography (LC)-Electrospray Ionization (ESI) MS (LC/MS) (interpreted as mass spectrometry; and LCMS, claims 1g and 35) (paragraphs [0395]; and [0437]). Pedersen et al. teach that an immunoglobulin-containing fraction is isolated from a biological sample derived from a subject including a serum sample (interpreted as a serum sample, claim 3) (paragraph [0239]). Pedersen et al. teach that in an exemplified form of the method, the subject has been previously immunized with a cell or cell extract from an agent associated with a disease or disorder such as an infectious agent (interpreted as a subject immunized, claim 11) (paragraph [0389]). Pedersen et al. teach that Mycobacterium tuberculosis strain was grown, cells were suspended in PBS, and disrupted by French Press or probe sonication; and MCF-7 cells are mixed with Freund’s complete adjuvant and the mixture emulsified (interpreted as the homogenizing the sample, claim 12) (paragraph [0474], lines 1-8; and [0487, lines 1-4). Pedersen et al. teach that MBP-Sepharose is used, such that MBP binds to mannose residues present on the IgM Fc region and, as a consequence, is specific for IgM (interpreted as binding the Fc region, claim 13) (paragraph [0201], lines 1-4). Pedersen et al. teach that peptides were separated using a PepFinder kit coupled to a C18 column, wherein gradient elution from water containing 0.1% formic acid and to 90% (v/v) acetonitrile was performed (interpreted as eluting comprising increasing the concentration of acetonitrile, claim 32) (paragraph [0442], lines 6-11). Pedersen et al. teach that IgG bound to the Sepharose was eluted by addition of glycine pH 2.7 for 20 minutes (interpreted as decreasing the pH of the stationary or solid phase, claim 39) (paragraph [0446], lines 8-10). Pedersen et al. teach that the protein complex or immunoglobulin-containing fraction thereof comprises one or more immunoglobulins selected from IgM, IgG, IgA, IgE, IgD and IgY or mixtures thereof (interpreted as immunoglobulins of claim 19; and encompassing the subclass IgG1-4, claims 19 and 20) (paragraph [0047]).
	Pedersen et al. meets all the limitations of the claims and, therefore, anticipates the claimed invention. 

Conclusion
Claims 1, 3, 11-13, 19, 20, 22, 32, 35, 38 and 39 are rejected.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy M Bunker whose telephone number is (313) 446-4833.  The examiner can normally be reached on Monday-Friday (6am-2:30pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita, can be reached on (571) 272-2876.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.

/Amy M Bunker/
Primary Examiner, Art Unit 1639